UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-7188



JOSEPH H. GRAVES,

                                              Petitioner - Appellant,

          versus


J.E. GUNJA, Warden,

                                               Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
01-472-JFM)


Submitted:   January 11, 2002              Decided:   January 24, 2002


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph H. Graves, Appellant Pro Se. Stephen Matthew Schenning,
United States Attorney, Larry David Adams, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph H. Graves appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Graves v. Gunja, No. CA-01-472-JFM (D. Md. July 11,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2